Citation Nr: 0913293	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  03-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection of back 
disability and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to August 
1945, from October 1950 to May 1952, and from February 1955 
to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

When this case most recently was before the Board in May 
2006, the Board determined that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for back disability and denied the Veteran's claim 
for an increased rating for a duodenal ulcer.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum 
Decision dated in April 2008, the Court vacated that portion 
of the Board's May 2006 decision which denied the Veteran's 
claim to reopen and remanded the case to the Board for action 
consistent with the Court's decision.  The Court affirmed the 
Board's decision concerning the increased rating issue.

In May 2006, the Board also granted a motion to advance this 
case on the docket due to the Veteran's advanced age.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  In an unappealed June 1985 rating decision, the 
originating agency denied a claim for service connection for 
back disability.

2.  The evidence received since the June 1985 rating decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim, is not duplicative or 
cumulative of the evidence previously of record, and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for back disability.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


Analysis

Service connection for back disability was denied by the RO 
in an unappealed rating decision of June 1985 based on its 
determination that the Veteran's in-service back condition 
was acute.  The pertinent evidence then of record included 
the Veteran's service treatment records, private treatment 
records dated in January 1982, and a January 1985 VA 
examination report.  The service treatment records reflected 
that the Veteran had complained of pain in the right hip, 
head, and abdomen after being struck by a vehicle in July 
1965.  They also reflected that diagnoses of acute 
lumbosacral strain had been rendered in 1958, 1963, 1968, and 
1970 and that the Veteran's spine had been clinically 
evaluated as normal in October 1970, shortly before his 
retirement.  The January 1982 private treatment records 
showed that he had been diagnosed with acute lumbosacral 
sprain after experiencing back pain while shoveling snow and 
that an X-ray study had revealed mild osteoporosis, 
degenerative spurs, and evidence of spondylolysis.  The 
January 1985 VA examination report noted the Veteran's 
complaint that he had experienced chronic low back pain since 
his 1965 accident, and a contemporaneous X-ray study revealed 
degenerative arthritis and minimal spondylolisthesis.

The pertinent evidence received since the June 1985 rating 
decision includes copies of telegrams and letters dated in 
July 1965 from the Veteran's commanding officer, who stated 
that the Veteran's head, face, and hand were injured in the 
July 1965 accident; written statements from the Veteran's 
friends, including a March 2005 statement indicating that 
that the Veteran developed back problems after the accident; 
written statements from the Veteran attributing his current 
back condition to the in-service accident; a private January 
2003 magnetic resonance imaging study showing the presence of 
severe scoliosis, disc herniation, and spondylolisthesis; and 
an August 2002 VA examination report, which notes in part: 
"Diagnoses: Status post injury secondary to motor vehicle 
accident: ... (2) mild to moderate degenerative changes of the 
lumbosacral spine with degenerative disk disease at L1-2, L2-
3, L3-4, with spondylolysis of L5 on S1."

The August 2002 VA examination report and the March 2005 
statement from the Veteran's friend are new because they 
suggest that the Veteran's current back disability had its 
onset in service.  This fact was not established by the 
evidence previously of record.  Moreover, the Board finds 
that the examination report is sufficient to establish a 
reasonable possibility of substantiating the claim to the 
extent it suggests the Veteran's back disability is related 
to his in-service accident.  Accordingly, new and material 
evidence has been presented to reopen the claim.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for back 
disability is granted.


REMAND

As previously discussed, service treatment records reflect 
that the Veteran was diagnosed with acute lumbosacral strain 
on several occasions during service and that he was injured 
in an accident in July 1965.  The post-service evidence 
suggests that his current back disability may be related to 
service.  Specifically, the August 2002 examination report 
appears to establish a potential link between the Veteran's 
current back disability and the July 1965 accident by 
including both together under the "Diagnoses" heading.  
However, the VA examiner did not opine that the Veteran's 
back disability is etiologically related to service, to 
include his in-service accident, and the examiner did not 
review the claims folders, including the service treatment 
records.  The Board finds this fact significant since the 
service treatment records pertaining to the July 1965 
accident reflect no injury to or symptomatology involving the 
Veteran's back.

In light of the foregoing, the Board has determined that the 
August 2002 VA examination report is insufficient to 
establish a nexus between the Veteran's current back 
disability and service.   However, given the evidence 
discussed above, the Board finds that the Veteran should be 
afforded a VA examination to determine the etiology of his 
current back disability.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present back disability.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the claims folders review 
and the examination results, the 
examiner should provide an opinion with 
respect to each currently present back 
disorder as to whether there is a 50 
percent or better probability that the 
disorder originated during active duty 
or is otherwise etiologically related 
to active duty, to include the July 
1965 accident.  The rationale for all 
opinions expressed must also be 
provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the reopened claim for 
service connection for back disability 
on a de novo basis.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond before the claims folders 
are returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, the case has been advanced on the Board's 
docket based on the Veteran's advanced age.  It must also be 
afforded expeditious treatment by the originating agency.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


